             Case 2:17-cv-04540-WB Document 210-17 Filed 06/14/19 Page 1 of 7


                                                                   AJPH SPECIAL SECTION: NURSES' HEALTH STUDY CONTRIBUTIONS




Exogenous Hormone Use: Oral Contraceptives,
Postmenopausal Hormone Therapy, and Health
Outcomes in the Nurses' Health Study
 Shi/pa N. Bhupathiraju, PhD, Francine Grodstein, ScD, lvl.eirj. Stampfer, lvl.D, DrPH, Walter C. Willett, lvl.D, DrPH, Frank B. Hu, lvl.D, PhD, and
JoAnn E. i\;fanson, lvl.D, DrPH


   Objectives. To review the contribution of the Nurses' Health Study (NHS) to our un-                               MEASUREMENT OF
derstanding of the complex relationship between exogenous hormones and health                                        EXOGENOUS HORMONE USE
outcomes in women.                                                                                                     The NHS collected detailed information
   Methods. We performed a narrative review of the publications of the NHS and NHS II                                on use of OCs and postmenopausal HT.
from 1976 to 2016.
   Results. Oral contraceptive and postmenopausal hormone use were studied in re-
                                                                                                                     Oral Contraceptive Use
lation to major health outcomes, including cardiovascular disease and cancer. Current                                    In 1976, NHS participants were asked to
or recent oral contraceptive use is associated with a higher risk of cardiovascular                                  "indicate intervals of OC use starting from
disease (mainly among smokers), melanoma, and breast cancer, and a lower risk of                                     first use and continuing until the present
colorectal and ovarian cancer. Although hormone therapy is not indicated primarily for                               time." These data were continually updated
chronic disease prevention, findings from the NHS and a recent analysis of the Women's                               until 1982, when fewer than 500 women
Health Initiative indicate that younger women who are closer to menopause onset                                      reported such use. As the long-term health
have a more favorable risk-benefit profile than do older women from use of hormone                                   effects of OC use were not fully resolved at
therapy for relief of vasomotor symptoms.                                                                            that time, the NHS II was initiated in 1989
   Conclusions. With updated information on hormone use, lifestyle factors, and                                      to examine these relationships in younger
                                                                                                                     women, aged 24 to 43 years at enrollment,
other variables, the NHS and NHS II continue to contribute to our understanding
                                                                                                                     and to examine the effects of newer OC
of the complex relationship between exogenous hormones and health outcomes
                                                                                                                     formulations. On the baseline NHS II
in women. (Am J Public Health. 2016;106:1631-1637. doi:10.2105/AJPH.2016.
                                                                                                                     questionnaire, we asked each woman to re-
303349)                                                                                                              port her complete history ofOC use. To aid
                                                                                                                     in recall of past OC use, we provided a struc-
                                                                                                                     tured calendar on which women first

W      omen of childbearing age and those in
       the postmenopausal period constitute
a major proportion of the total population. In
                                                    recruited women aged 30 to 55 years at
                                                    baseline in 1976, it could not examine the
                                                    effects of OC use during early reproductive
                                                                                                                     recorded , for each year of age (beginning at
                                                                                                                     age 13 years or younger), whether they had
                                                                                                                     used OCs for 2 or more months and, if so,
2012, 75.4 million women in the United              life. As a result , the NHS II was established to                whether they had used OCs for 10 or more
States were in the reproductive age range of        include a cohort of younger women who                            months at each age.
               1
15 to 50 years, and as of 2010, approximately       started using OCs during adolescence or early                        Participants were given a booklet that
64 million women in the United States were          adulthood.                                                       contained a detailed coding list of all 227 OC
                  2
postmenopausal. Among fertile women, oral               We have summarized data from the NHS                         preparations that were ever marketed in the
contraceptives (OCs) are among the most             and NHS II on the links of OC and post-                          United States up to that time. The list in-
effective and popular forms of contraception,       menopausal hormone therapy (HT) use with                         cluded photographs, names, and pharmaco-
with more than 80% of sexually active               chronic disease risk.                                            logic contents with separate codes for 21- versus
women aged 15 to 44 years reporting their
    3
use. Because of their widespread use as well as
numerous case reports of various side effects,      ABOUT THE AUTHORS
the Nurses' Health Study (NHS) was estab-           At the time ofstudy, Shilpa N. Bhupathiraju, Meir]. Stampfer, Walter C. Willett, and Frank B. Hu were with the Department
                                                    of Nutrition, Harvard T. H. Chan School of Public Health, Boston, MA. Francine Grodstein and Jo Ann E. Manson were with
lished to gain insights into the long-term          the Department of Epidemiology, Harvard T. H. Chan School of Public Health.
health consequences of OC use. In addition,             Correspondence should be sent to Shi/pa N. Bhupathiraju, PhD, Department of Nutrition, Harvard T. H. Chan School of Public
the NHS evaluated health effects of post-           Health, Boston, MA (e-mail: sbhupath@hsph.harvard.edu). Reprints can be ordered at http://www.ajph.org by clicking the
                                                    "Reprints" link.
menopausal estrogens and combination es-                This article was accepted June 21, 2016.
trogen and progestogens. Because the NHS                doi: 10.2105/AJPH.2016.303349




September 2016, Vol 106, No. 9   AJPH                                                                      Bhupathiraju et al.    Peer Reviewed       Research Article      1631




                                                                                                                                                                  00803833
 Exhibit 174                                                                                                                                                   JA-0003375
             Case 2:17-cv-04540-WB Document 210-17 Filed 06/14/19 Page 2 of 7


AJPH SPECIAL SECTION: NURSES' HEALTH STUDY CONTRIBUTIONS



28-day pills with the same pharmacologic for-          well as the HT type, dose, route, and pattern        1.2). OC use has also been associated with
mulation and dose and different codes for dif-         of use have been included on each subsequent         incident hypertension. In the NHS II, current
ferent pharmacologic formulations and doses            biennial questionnaire.                              users of OCs had an 80% higher risk of hy-
sold under the same brand name. For each year,                                                              pertension (RR = 1.8; 95% CI= 1.5, 2.3)
participants were asked to indicate the code                                                                compared with women who had never used
of the OC they used at that age. When multiple                                                              them. Again, risk attenuated quickly on
brands were used at a particular age,                  ORAL CONTRACEPTIVE USE                               cessation of use (RR = 1.2; 95% CI = 1.0,
                                                                                                                  17
participants were asked to choose the brand                                                                 1.4). Conversely, OC use within 2 years of
                                                       AND HEALTH OUTCOMES
they used the longest.                                                                                      pregnancy was associated with a subsequently
                                                           Since the inception of the NHS, its in-
    The validity and reproducibility of self-                                                               lower risk of gestational hypertension
                                                        vestigators have generated an extensive body                                          7
reported OC use and hormone composition                                                                     (RR= 0.7; 95% CI= 0.4, 1.0).
                                                        of evidence on the risks and benefits associ-
were evaluated in a random sample of 215                                                                        Consistent with the literature, our findings
                                                       ated with OC use. Importantly, our findings
NHS II participants through a detailed tele-                                                                indicate that current OC use is associated with
                                                       relate not only to the effects of the first- and
phone interview using a stmctured life events                                                               a higher risk of CVD, primarily among
                                                       second-generation OCs used in the NHS,
calendar. Agreement for a history of ever                                                                   women with risk factors such as smoking and
                                                       which had estrogen doses between 50 and 150
having used OC was high (99%). Reported                                                                     hypertension. Because of the low absolute
                                                       micrograms, but also to recent OC fornm-
mean durations of use were highly correlated                                                                risks of CVD among generally healthy and
                                                       lations used in the NHS II, which contain
(Spearman r = 0.94; P< .001) and equivalent                                                                 nonsmoking women of reproductive age,
                                                       different forms ofhormones with much lower
for both methods (telephone inter-                                                                          OCs remain an appropriate choice to prevent
                                                       estrogen doses (20-35 µg).
view= 42.7 months; questionnaire= 44.6                                                                      unwanted pregnancy.
months). In a subset of women for whom OC
prescription records were obtained, medical             Cardiovascular Disease
records confirmed the use of an identical or               Data from the NHS and NHS II have                Cancer
equivalent brand in 7 5% of intervals of re-           contributed substantially to our knowledge of           Current OC use appears to be associated
ported use, indicating that self-reported OC           the relationship between OCs and cardio-             with a higher risk of invasive breast cancer,
histories are acceptably valid in our cohort           vascular disease (CVD) outcomes (Table 1).           although risk differs by age and hormone
(related NHS and NHS II publications are               In 1980, using NHS data, Rosenberg and               formulation (Table 1). In the first prospective
available as a supplement to the online version        others reported an 80% higher risk of myo-           NHS investigation ofOC and breast cancer,
of this article at http://www.ajph.org).               cardial infarction among current OC users            premenopausal women who were current
                                                       (relative risk IRRI = 1.8; 95% confidence            OC users had a 50% higher risk of breast
                                                       interval ICI I = 1.1, 2. 9) and a borderline         cancer (95% CI= 1.0, 2.3) although past use
Postmenopausal Hormone Use                             significant risk among nonsmokers without            was not associated with risk (RR = 1.0; 95%
                                                                                                                            8
    In the NHS, women were asked if they               other risk factors (RR= 2.8; 95% CI= 1.0,            CI= 0.8, 1.3). Among older women (older
had taken HT after menopause and, if so, for           7 .8). Of note, the risk of myocardial infarction    than 40 years) in the NHS, use ofOC for 10 or
how long. Beginning in 1978, information on            was markedly elevated (RR= 19.0; 95%                 more years and past OC use before a first
HT type was obtained. A majority of users of           CI= 4.7, 7.8) among current OC users who             full-term pregnancy was not significantly
                                                                                            4                                                   9
a known type reported using oral conjugated            were smokers and hypertensive. Sub-                  associated with breast cancer risk. When
estrogens. The dose of estrogen therapy                sequently, Stampfer et al.'" found that past use     examining formulations prescribed in the
was first asked for on the 1980 questionnaire.         of OCs had little or no impact on the risk of        1990s in the younger NHS II cohort, current
Starting in 1982, we ascertained information on        subsequent CVD (RR= 0.8; 95% CI= 0.6,                OC use was found to be associated with a 33%
route (oral vs vaginal) and pattern of use (daily vs   1 .0), regardless of duration of use or time since   higher risk (95% CI= 3%, 73%) of breast
cyclically). Although the pattern of use was           last use, suggesting that the excess risk of         cancer. Triphasic preparations with levo-
almost exclusively cyclical in the early follow-up     myocardial infarction with OC use attenuates         norgestrel substantially accounted for the
period, it transitioned to daily for most women        quickly upon their discontinuation.                  higher risk (RR= 3.05; 95% CI= 2.00, 4.66).
in later years. Information on transdermal es-             Because the underlying cause of myocar-          However, a higher risk was not observed
trogen and fornmlation (e.g., nonconjugated            dial infarctions in OC users is thrombotic and       among past users (RR = 1.12; 95% CI = 0. 95,
                                                                                                6           1.33)_ 10
estrogen) was first obtained in 1988.                  not atherosclerotic, Grodstein et al. exam-
    Data on progestogen dose were first col-           ined the relation between OC use and the risk           Unlike for breast cancer, for ovarian cancer
lected in 1988, and most of the progestogen            of pulmonary embolism in the NHS and                 a lower risk was associated with OC use
use was medroxyprogesterone acetate. In the            found that current use was associated with a 2       with increasing duration of use (RR for
NHS II, beginning in 1989, we asked par-               times risk of primary pulmonary embolism             > 10 years= 0 .62; 95% CI= 0.37, 1.04;
                                                                                                                             11
ticipants if they had ever used postmenopausal         (RR= 2.2; 95% CI= 0.8, 5.9) although this            P-trend = 0.02). Also, in a combined
HT and, if so, the type of hormone most                estimate was determined by 5 events among            analysis with other cohorts, this association
recently used. Questions about use of post-            current OC users. Past use was not associated        was stronger for rapidly fatal ovarian cancer
menopausal HT during the previous 2 years as           with a higher risk (RR= 0.8; 95% CI= 0.5,            (RR per 5-yearincrease = 0.69; 95% CI= 0.58,



1632   Research Article   Peer Reviewed    Bhupathiraju et al.                                                         AJPH   September 2016, Vol 106, No. 9




                                                                                                                                               00803834
 Exhibit 174                                                                                                                                JA-0003376
              Case 2:17-cv-04540-WB Document 210-17 Filed 06/14/19 Page 3 of 7


                                                                  AJPH SPECIAL SECTION: NURSES' HEALTH STUDY CONTRIBUTIONS




 TABLE 1-Oral Contraceptive Use and Risk of Cardiovascular Disease and Cancer: NHS and NHS II, United States, 1976-2016


Outcome                                                    Population                                               Summary of Findings
Cardiovascular disease
  Myocardial infarction                         NHS                                 Increased myocardial infarction risk overall and elevated risk among nonsmokers
                                                                                     without other risk factors 4
  Total cardiovascular disease                  NHS 1976-1984                       Risk of subsequent CVD not materially raised with past OC use5
  Pulmonary embolism                            NHS 1976-1992                       Risk higher with current use of OCs but not with past use 6
  Gestational hypertension, preeclampsia        NHS 111991-1995                     Recent OC use associated with lower risk of developing gestational hypertension
                                                                                     with a suggestion of higher risk of developing preeclampsia 7
Cancer
  Breast cancer                                 NHS 1976-1980                       Ever use of OC not associated with higher risk of breast cancer; among premenopausal
                                                                                     women, current OC use associated with higher risk8
  Breast cancer                                 NHS 1976-1992                       No appreciable increase in breast cancer risk in women older than 40 y with long-term
                                                                                     past OC use, either overall or before a first full-term pregnancy9
  Breast cancer                                 NHS 111989-2001                     Excessive risk of breast cancer with current use of OCs; levonorgestrel used in triphasic
                                                                                     preparations may account for much of this higher risk 10
  Invasive epithelial ovarian cancer            NHS 1976-2004                       Duration of OC use appears to be inversely associated with risk11
  Epithelial ovarian cancer                     NHS                                 Every 5-y increase in OC use associated with a lower risk of rapidly fatal ovarian
                                                                                     cancer and less aggressive ovarian cancer 12
  Colorectal cancer                             NHS 1980-1992                       Lower risk of colorectal cancer with a significant inverse trend for longer duration
                                                                                     of use 13
  Adenomatous polyps of the distal colorectum   NHS 1980-1994                       Ever OC use not associated with development of adenomatous polyps of the distal
                                                                                     colorectum or the distal colon 14
  Colorectal cancer                             NHS 1980-2010; NHS 111991-2009      No association with colorectal cancer risk in NHS or NHS 11 15
  Melanoma                                      NHS 1976-1994; NHS II 1989-1995     Risk of pre menopausal melanoma higher among current OC users and among those
                                                                                     with longer duration of use 16

Note. CVD = cardiovascular disease; NHS= Nurses' Health Study; OC = oral contraceptive.



0.82) than for less aggressive disease                especially the proximal colon (HR= 0.51;                 (~ 10 years) was associated with a higher risk
(RR= 0.81; 95% CI= 0.74, 0.89). 12                    95% CI= 0.26 , 1.00).                                    of death from breast cancer (HR = 1.39; 95%
    Ever use of OC was associated with                    Current OC use was found to be associated            CI= 1.13, 1.71) and a lower risk of death
a nonsignificantly lower risk of colorectal           with a 2 times higher risk of melanoma                   from ovarian cancer (HR= 0.60; 95%
cancer (RR= 0.84; 95% CI= 0.69, 1.02) in              (RR= 2.0; 95% CI= 1.2, 3.4), with highest                CI= 0.40, 0.93).
the NHS, with risk being substantially lower          risk among current users with 10 or more                    Ever use of OCs was not associated with
with increasing duration of use (RR for               years of use (RR= 3.4; 95% CI= 1.7, 7 .0).               CVD mortality (HR= 1.00; 95% CI= 0.94,
> 95 months= 0.60; 95% CI= 0.40, 0.89;                Risk disappeared on discontinuation (RR for              1.06) or ischemic heart disease mortality
                  13                                                                              16                                               20
P-trend = 0.02). Yet, ever OC use had no              past use< 5 years= 1.0; 95% CI= 0.8, 1.5).               (HR= 1.04; 95% CI= 0.95, 1.14).
relation to development of adenomatous                No associations were documented between
polyps of the distal colorectum (RR = 1.0;            duration of OC use and the risk ofbladder 18
95% CI= 0.8, 1.1). 14 Most recently, with             and renal cancers. 19                                    Other Clinical Endpoints
extended follow-up (30 years in the NHS and               Epidemiological evidence from the NHS                   In studies of other outcomes, in the NHS
20 years in the NHS II), Charlton et al. 1-"          suggests that the effects of OC use on cancer            and NHS II, current and past OC use was
found that ever OC use was not associated             are mixed, with a higher risk seen for mela-             associated with a higher risk for Crohn's
with lower colorectal cancer in the NHS               noma and breast cancer and a lower risk for              disease although a higher risk of ulcerative
(RR= UH; 95% CI= 0.91, 1.12) and the                  colorectal and ovarian cancers.                          colitis was seen only among women with
NHS II (RR= 1.03; 95% CI= 0.69, 1.53),                                                                         a history of smoking. 21
suggesting that the inverse relation with                                                                         Ever use of OCs was associated with
long-term recent use attenuates over time.            Mortality                                                a higher risk of systemic lupus eryth-
Still, among the NHS II women with 5 or                  Over a 36-year follow-up period in the                ematosus. 22 Conversely, OC use was not
more years of OC use, an inverse association          NHS, OC use was not associated with all-                 associated with risk for type 2 diabetes,
was seen with cancers of the colon (hazard            cause mortality (HR= 1.02; 95% CI= 0.99,                 multiple sclerosis, rheumatoid arthritis, or
ratio IHRI = 0.61; 95% CI= 0.38, 0.99),               1.04) although longer duration of use                    Parkinson's disease.



September 2016, Vol 106, No. 9         AJPH                                                          Bhupathiraju et al.    Peer Reviewed       Research Article       1633




                                                                                                                                                             00803835
 Exhibit 174                                                                                                                                             JA-0003377
             Case 2:17-cv-04540-WB Document 210-17 Filed 06/14/19 Page 4 of 7


AJPH SPECIAL SECTION: NURSES' HEALTH STUDY CONTRIBUTIONS




POSTMENOPAUSAL                                        stroke with the use of conjugated equine           Cancer
                                                                  40
HORMONE USE AND                                       estrogens. In light of these results, 2 sep-          The NHS cohorts have generated a wealth
                                                      arate articles examined the potential reasons      of evidence on HT and cancer risk (Table 2).
HEALTH OUTCOMES
                                                      for the divergent findings.                        Our findings show that current use of HT is
    Estrogen therapy has been used to treat
                                                         Grodstein et al. 2 -" found that time since     associated with a higher risk ofbreast cancer
                                                                                                                                                       27
vasomotor symptoms since the 1940s and was
                                                      menopause and age at HT initiation modified        and that this risk increases with longer du-
one of the most frequently prescribed treat-
ments in the United States by the 1970s. With
                                                      the relationship between HT use and CVD            ration of use. 27- 29 When examining specific
                                                      risk. The apparent protective effect of HT use     HT formulations, similar to the findings of the
its widespread use, it was imperative to
                                                      on CVD risk was seen only in women who             intervention phase of the WHI (median
understand the long-term effects of post-
                                                      initiated HT near menopause (defined as < 4        follow-up= 6.8 years; RR= 0.79; 95%
menopausal HT on various health outcomes.
                                                      years since menopause onset), with no evi-                         40
                                                                                                         CI= 0.61, 1.02), current use of unopposed
The NHS is one of the largest cohort studies
                                                      dence of a lower risk among those who              estrogen therapy use for 5.0 to 9.9 years
to have comprehensive information on HT
                                                      initiated such therapy 10 or more years after      was not associated with a higher risk of breast
use over 4 decades. Indeed, much of the
                                                      menopause. In another analysis, the NHS data
evidence on HT and chronic disease leading                                                               cancer in the NHS (RR= 0.87; 95%
                                                      were used to simulate the design and
up to the start of the Women's Health Ini-                                                               CI= 0.71, 1.07) among postmenopausal
                                                      intention-to-treat analysis of the WHI. The
tiative (WHI) originated from the NHS. In                                                                women who underwent a hysterectomy.
                                                      discrepancies between the 2 studies could
this section, we review updated findings on                                                                However, longer duration of use, which
                                                      largely be explained by differences in the
HT and health outcomes.                                                                                  could not be examined in the WHI, was
                                                      distribution of time since menopause and
                                                                               41
                                                                                                         associated with a trend toward higher risk: use
                                                      length offollow-up. Specifically, in the
                                                                                                         for 20 or more years was associated with a 42%
Cardiovascular Disease                                WHI, most of the women were randomized
                                                                                                         higher risk ofbreast cancer (RR= 1.42; 95%
    CVD remains the leading cause of death in         to HT or placebo many years after menopause
                                                                                                         CI= 1.13, 1.77), especially for cancers posi-
women aged 65 years or older. However,                (median age = 63 years) and, as found in the
                                                                                                         tive for estrogen receptor and for pro-
CVD mortality rates among younger women               Grodstein analysis, no benefit was seen
                                                                                                         gesterone receptor (RR= 1.73; 95%
are distinctly lower than are those among             (HR= 0.96; 95% CI= 0.78, 1.18).                                    28
                                                                                                         CI= 1.24, 2.43). As in the WHI, in the
men, leading many to believe that endoge-                 Despite the divergent findings for CHD,
                                                                                                         NHS, current use of estrogen plus progestin
nous hormones among premenopausal                     results were remarkably similar between
                                                                                                         was associated with a higher risk of invasive
women offer a cardioprotective benefit that is        observational studies like the NHS and
                                                                                                         breast cancer (RR= 1.66; 95% CI= 1.49,
lost with menopause. In one of the earliest           clinical trials like the WHI for other outcomes
                                                                                                         1.89).3° The NHS cohort was also one of the
prospective investigations, current HT use was        such as stroke, breast cancer, and hip fracture.
                                                                                                         first to quantify the relationship between
associated with a 70% lower risk (95% CI = 36%,       The discordant findings can potentially be
                                                                                                         other types of HT formulations and breast
86%) of total coronary heart disease (CHD) and        explained by differences in methodology,
                                                                                                         cancer risk.
a 66% lower risk (95% CI= 18%, 86%) of                such as residual confounding, compliance
                                           23                                                                Over 14 years of follow-up (1978-1992),
nonfatal myocardial infarction (Table 2).             bias, or incomplete capture of early clinical
                                                                                                         the use of estrogens (other than conjugated
Subsequent analyses with longer durations of          events, or in biology, such as hormone for-
                                                      mulation and dose, endogenous estrogen             estrogens) or progestins alone was associated
follow-up supported a protective association of
                                   6 37
current estrogen use with CHD.3 • In addition         concentrations, tin1e since n1enopause, or         with multivariable adjusted RRs for breast
to a lower risk of a first event, current use of
                                                                                  42
                                                      stage of atherosclerosis. For example,             cancerofl.28 (95% CI= 0.97, 1.71) and 2.24
                                                                                                                                               29
estrogen for 2 or more years was associated with      a majority of women in the NHS initiated           (95% CI= 1.26, 3.98), respectively. In an-
a lower risk of recurrent major coronary events       HT closer to menopause onset and at                other article with 10 additional years of
(RR = 0.38; 95% CI = 0.22, 0.66) although             a much younger age than did their WHI              follow-up, the risk ofbreast cancer was found
short-term use (< 1 year) was associated with         counterparts.                                      to be nearly 2.5 times higher (RR= 2.48;
a pattem of higher risk (RR= 1.25; 95%                    Similar to the WHI findings, in the NHS,       95% CI= 1.53, 4.04) among current users of
                  26                                                                                     estrogen plus testosterone than among never
CI= 0.78, 2.00).                                      current use of estrogen alone (RR= 1.39;
                                                                                                                30
   Because of the growing evidence for                95% CI= 1.18, 1.63) or with progestin              users. Taken together, evidence from the
lower rates of CHD among women using                  (RR= 1.27; 95% CI= 1.04, 1.56) was asso-           NHS indicates that HT is associated with
     38                                                                                                  a higher risk of breast cancer, especially with
HT, the WHI was launched in 1992 to                   ciated with a higher risk of stroke over
examine the effects of HT on CVD and                  a 24-year period, and this risk did not appear     long-term use, and with positive for estrogen
other health outcomes among post-                     to be related to the timing of HT initiation.2-"   receptor and positive for progesterone re-
menopausal women aged 50 to 79 years in 2             Likewise, in the NHS, over a 16-year period,       ceptor cancers.
separate randomized controlled trials.                current HT use was associated with a 2 times           We also reported on the association of HT
However, both arms of the WHI trial were              higher risk of primary pulmonary embolism          use with other cancers. Those who used
stopped earlier than planned because of risks         (RR= 2.1; 95% CI= 1.2, 3.8) although past          unopposed estrogen (RR per 5-year in-
outweighing benefits in the estrogen plus             use showed no association with risk                crement of use= 1.25; 95% CI= 1.12, 1.38)
                39                                                                  6
progestin trial and an increased risk of              (RR= 1.3; 95% CI= 0.7 , 2.4).                      but not estrogen plus progestin (RR per



1634   Research Article   Peer Reviewed   Bhupathiraju et al.                                                       AJPH   September 2016, Vol 106, No. 9




                                                                                                                                            00803836
 Exhibit 174                                                                                                                             JA-0003378
                Case 2:17-cv-04540-WB Document 210-17 Filed 06/14/19 Page 5 of 7


                                                                     AJPH SPECIAL SECTION: NURSES' HEALTH STUDY CONTRIBUTIONS




 TABLE 2-Postmenopausal Hormone Use and Risk of Cardiovascular Disease and Cancer: NHS and NHS II, United States, 1976-2016


                                 Exposure or Hormone
Outcome                              Formulation                           Population                                          Summary of Findings
Cardiovascular disease
  CHD                      Estrogen                          NHS 1976-2000                              Initiation of HT near menopause(< 4 y since onset) associated with
                           Estrogen   +   progestin                                                      lower CHD risk; initiation of HT~ 10 y after menopause onset not
                                                                                                         associated CHD risk; current use of estrogen   +   progestin not
                                                                                                         associated with risk 24
  Stroke                   Estrogen                          NHS 1976-2004                              Use associated with higher risk that does not appear to be related
                           Estrogen   +   progestin                                                      to timing of HT initiation 25
  Recurrent CHD            Current postmenopausal            NHS women with previous myocardial         Short-term use appears to be associated with higher risk of
                            HT use                            infarction or atherosclerosis 1976-1996    recurrent major coronary events; longer-term use associated with
                                                                                                         lower risk26
  Pulmonary embolism       Postmenopausal HT use             NHS 1976-1992                              Current but not past HT use associated with higher risk6
Cancer
  Invasive breast cancer   Current HT use                    NHS 1980-1996                              Higher risk of breast cancer27
  Invasive breast cancer   Conjugated equine estrogens       NHS 1980-2002                              Use associated with higher risk of breast cancer but only after
                                                                                                         longer-term use and only for estrogen receptor and progesterone
                                                                                                         receptor cancers 28
  Invasive breast cancer   HT use                            NHS 1976-1992                              Use of conjugated estrogens alone or with progestins associated
                                                                                                         with higher risk29
  Invasive breast cancer   Estrogen   +   testosterone       NHS 1978-2002                              Higher risk with use of testosterone alone or with estrogen 30
  Ovarian cancer           Estrogen                          NHS 1976-2002                              Use of unopposed estrogen, but not estrogen plus progestin,
                           Estrogen   +   progestin                                                      associated with significantly higher epithelial ovarian
                                                                                                         cancer risk31
  Endometrial cancer       Estrogen                          NHS 1976-2004                              Long-term use (~ 5 y) of estrogen and combined estrogen plus
                           Estrogen   +   progesterone                                                   progesterone associated with higher risk32
  Colorectal cancer        Postmenopausal HT use             NHS 1980-1994                              Current use associated with lower risk but apparent lowering of
                                                                                                         risk disappeared on cessation 33
  Colorectal cancer        Postmenopausal HT use             NHS 1980-2006                              Current HT use associated with lower risk for CDKN1A-
                                                                                                         nonexpressed but not for CDKN1A-expressed tumors 34
  Lung cancer              Postmenopausal HT use             NHS 1984-2006                              HT may influence lung carcinogenesis although association is likely
                                                                                                         modest and altered by smoking status 35
  Renal cell cancer        Postmenopausal HT use             NHS 1976-2004                              Current use of estrogen alone or with progesterone not associated
                                                                                                         with risk19
  Bladder cancer           Postmenopausal HT use             NHS 1976-2002                              Current use of estrogen or with progestin not associated with
                                                                                                         bladder cancer risk 18

Note. CHD = Coronary heart disease; HT= hormone therapy; NHS= Nurses' Health Study.


5-year increment of use= 1.04; 95%                       association between current HT use and                  mortality risk (RR= 0.63; 95% CI= 0.56 ,
CI = 0.82, 1.32) had a higher risk of epithelial         colorectal cancer risk differed by expression of        0.70) although this apparent benefit was at-
ovarian cancer than did never users.3 1 Like-            the cell cycle-related tumor biomarker                  tenuated with long-term use (RR = 0.80;
wise, long-term (~ 5 years) use of estrogen              CDKN1A; a lower risk with current HT use                95% CI= 0.67, 0.96). Death from CHD was
alone (RR= 7.67; 95% CI= 5.57, 10.57) and                was observed with CDKN1A-nonexpressed                   seen to markedly decrease with HT use
with progestin (RR= 1.52; 95% CI= 1.03,                  tumors but not CDKN1A-expressed tumors.                 (RR= 0.47; 95% CI= 0.32, 0.69), and no
2.23) was associated with endometrial cancer             There was no evidence for an association                overall association for death from breast
risk.3 2 Conversely, current HT use was as-              between HT use and the risk oflung cancer, 3 -"         cancer (RR= 0.76; 95% CI= 0.56, 1.02)
                                                                           23                     18                                      43
sociated with a 35% (95% CI= 17%, 50%)                   renal cell cancer, or bladder cancer.                   with HT use was seen.
lower risk of colorectal cancer, although                                                                           Additionally, among those with colorectal
this did not persist after discontinuation of                                                                    cancer, estrogen use before colorectal cancer
HT use.3 3                                               Mortality                                               diagnosis was associated with a lower risk
    In a more recent analysis, with 26 years                The NHS analyses have shown that cur-                of colorectal cancer-specific mortality
of follow-up, Lin et al.3 4 noted that the               rent HT use is associated with a lower                  (HR= 0.64; 95% CI= 0.47, 0.88). 44


September 2016, Vol 106, No. 9    AJPH                                                                  Bhupathiraju et al.    Peer Reviewed    Research Article      1635




                                                                                                                                                             00803837
 Exhibit 174                                                                                                                                             JA-0003379
             Case 2:17-cv-04540-WB Document 210-17 Filed 06/14/19 Page 6 of 7


AJPH SPECIAL SECTION: NURSES' HEALTH STUDY CONTRIBUTIONS




Other Clinical Endpoints                              of our population with regard to race, edu-                    breast cancer (Nurses' Health Study, United States).
                                                                                                                     Cancer Causes Control. 1997;8(1):65-72.
   Because of the plausibility for a biological       cation, and income. Yet, the high educational
                                                                                                                     10. Hunter DJ, Colditz GA, Hankinson SE, et al. Oral
role of estrogen on various comorbidities ,           status of our study participants may be ad-
                                                                                                                     contraceptive use and breast cancer: a prospective study of
several investigators have harnessed the re-          vantageous because reliable and valid data can                 young women. Cancer Epidemiol Biomarkers Prev. 2010;
sources of the NHS to examine associations            be captured. The cohorts have made sub-                        19(10):2496-2502.

between HT and other clinical outcomes.               stantive contributions to our understanding of                 11. Two roger SS, Fairfield KM, Colditz GA, Rosner BA,
                                                      the balance ofbenefits and risks of exogenous                  Hankinson SE. Association of oral contraceptive use,
The NHS was the first cohort to show that
                                                                                                                     other contraceptive methods, and infertility with ovarian
postmenopausal estrogen therapy was asso-             hormones and have generated numerous                           cancer risk. Am J Epidemiol. 2007;166(8):894-901.
ciated with a lower risk of type 2 diabetes,          hypotheses for testing in randomized con-
                                                                                                                     12. Poole EM, Merritt MA, Jordan SJ, et al. Hormonal
although this lower risk did not persist among        trolled trials. AJPI-I                                         and reproductive risk factors for epithelial ovarian cancer
           4                                                                                                         by tumor aggressiveness. Cancer Epidemiol Biomarkers Prev.
past users. -" Conversely, past or current HT
                                                       CONTRIBUTORS                                                  2013;22(3):429--437.
use has been shown to be associated with              S. N. Bhupathiraju reviewed the literature and drafted and     13. Martinez ME, Grodstein F, Giovannucci E, et al. A
higher rates of cognitive decline in older            revised the article. S. N. Bhupathiraju and J.E. Manson
                                                                                                                     prospective study of reproductive factors, oral contra-
women, especially among those with an                 conceptualized and oversaw the project. F. Grodstein,
                                                                                                                     ceptive use, and risk of colorectal cancer. Cancer Epidemiol
                                                      M.J. Stampfer, W. C. Willett, F.B. Hu, andJ.E. Manson
APOE e4 allele. HT use was also associated                                                                           Biomarkers Prev. 1997;6(1):1-5.
                                                      critically revised the article for important intellectual
with a higher risk ofulcerative colitis, systemic     content.                                                       14. Platz EA, Martinez ME, Grodstein F, et al. Parity and
                                                                                                                     other reproductive factors and risk of adenomatous polyps
lupus erythematosus, and urinary in-
                                                                                                                     of the distal colorectum (United States). Cancer Causes
continence; a greater likelihood of gastro-           ACKNOWLEDGMENTS
                                                                                                                     Control. 1997;8(6):894-903.
                                                      The Nurses' Health Study (NHS) was supported by the
esophageal reflux disease; a lower risk of gout;      National Institutes of Health (grants UM1 CA176726,            15. Charlton BM, Wu K, Zhang X, et al. Oral contra-
and no overall association with incident              UM1 CA186107, P01 CA87969).                                    ceptive use and colorectal cancer in the Nurses' Health
                                                         We would like to thank the participants and staff of the    Study I and IL Cancer Epidemiol Biomarkers Prev. 2015;
kidney stones. Finally, postmenopausal HT
                                                      NHS and NHS II fortheirvaluable contributions as well as       24(8):1214-1221.
use was associated with a lower risk of hip           the following state cancer registries fortheir help: AL, AZ,   16. Feskanich D, Hunter DJ, Willett WC, et al. Oral
fracture among women with low levels of               AR, CA, CO, CT, DE, FL, GA, ID, IL, IN, IA, KY, LA,            contraceptive use and risk of melanoma in premenopausal
                                                      ME,MD,MA,MI,NE,NH,NJ,NY,NC,ND,OH,OK,
physical activity (i.e., < 3 metabolic equiva-                                                                       women. Br J Cancer. 1999;81(5):918-923.
                                                      OR, PA, RI, SC, TN, TX, VA, WA, WY.
lent of task-hours per week).                                                                                        17. Chasan-Taber L, Willett WC, Manson JE, et al.
   Taken together, the findings from the                                                                             Prospective study of oral contraceptives and hypertension
                                                       HUMAN PARTICIPANT PROTECTION
                                                                                                                     among women in the United States. Circulation. 1996;
NHS and the WHI trials indicate that HT use           Institutional review board approval was not needed for
                                                                                                                     94(3):483-489.
                                                      this review because no human participants were involved.
for chronic disease reduction is not warranted.
                                                                                                                     18. McGrath M, Michaud DS, De Vivo I. Hormonal and
However, HT continues to have an impor-                REFERENCES                                                    reproductive factors and the risk of bladder cancer in
tant clinical role in the management of                1. Monte LM, Ellis RR. Fertility of Women in the United       women. Am] Epidemiol. 2006;163(3):236-244.

menopausal symptoms, and it is possible to             States: 2012. Washingon, DC: US Department of                 19. LeeJE, Hankinson SE, Cho E. Reproductive factors
                                                       Commerce; 2014.                                               and risk of renal cell cancer: the Nurses' Health Study. Am
identify a subset of women (e.g., younger
                                                      2. Howden LM, Meyer JA. Age and sex composition:               J Epidemiol. 2009;169(10):1243-1250.
women and those who are closer to meno-
                                                      2010. 2011. Available at: http:/ /www.census.gov/prod/         20. Charlton BM, Rich-EdwardsJW, Colditz GA, et al.
pause onset) who have a more favorable risk-          cen2010/briefs/c2010br-03.pdf. Accessed January 5,             Oral contraceptive use and mortality after 36 years of
benefit profile.                                      2016.                                                          follow-up in the Nurses' Health Study: prospective co-
                                                      3. Mosher WD, Jones J. Use of contraception in the             hort study. BM]. 2014;349:g6356.
                                                      United States: 1982-2008. Vital Health Stat 23. 2010;(29):     21. Khalili H, Higuchi LM, Ananthakrishnan AN, et al.
                                                      1--44.                                                         Oral contraceptives, reproductive factors and risk of in-
                                                      4. Rosenberg L, Hennekens CH, Rosner B, Belanger C,            flammatory bowel disease. Gut. 2013;62(8):1153-1159.
                                                      Rothman KJ, Speizer FE. Oral contraceptive use in re-          22. Costenbader KH, Feskanich D, Stampfer MJ, Karlson
LESSONS LEARNED                                       lation to nonfatal myocardial infarction. Am J Epidemiol.      EW. Reproductive and menopausal factors and risk of
   Although much has been learned from the            1980;111 (1):59---{i6_                                         systemic lupus erythematosus in women. Arthritis Rheum.
                                                      5. Stampfer MJ, Willett WC, Colditz GA, Speizer FE,            2007;56(4):1251-1262.
NHS cohorts, our findings need to be placed
                                                      Hennekens CH. A prospective study of past use of oral          23. Stampfer MJ, Willett WC, Colditz GA, Rosner B,
in the context of a few limitations that are
                                                      contraceptive agents and risk of cardiovascular diseases. N    Speizer FE, Hennekens CH. A prospective study of
inherent to observational studies. For exam-          Engl] Med. 1988;319(20):1313-1317.                             postmenopausal estrogen therapy and coronary heart
ple, hormone users are a self-selected group          6. Grodstein F, Stampfer MJ, Goldhaber SZ, et al. Pro-         disease. N Engl] Med. 1985;313(17):1044-1049.
and usually have healthier lifestyles than            spective study of exogenous hormones and risk of pul-          24. Grodstein F, MansonJE, Stampfer MJ. Hormone
                                                      monary embolism in women. Lancet. 1996;348(9033):              therapy and coronary heart disease: the role of time since
do nonusers. The NHS investigators
                                                      983-987.                                                       menopause and age at hormone initiation. J Womens
addressed this by adjusting for these factors
                                                      7. Thadhani R, Stampfer MJ, Chasan-Taber L, Willett            Health (Larchmt). 2006;15(1):35--44.
in all analyses. Differences in surveillance for      WC, Curhan GC. A prospective study of pregravid oral           25. Grodstein F, MansonJE, Stampfer MJ, Rexrode K.
clinical outcomes, such as higher rates of            contraceptive use and risk of hypertensive disorders of        Postmenopausal hormone therapy and stroke: role of time
                                                      pregnancy. Contraception. 1999;60(3):145-150.
screening mammography in HT users than in                                                                            since menopause and age at initiation ofhormone therapy.
                                                      8. Lipnick RJ, BuringJE, Hennekens CH, et al. Oral             Arch Intern Med. 2008;168(8):861-866.
nonusers, may introduce confounding and
                                                      contraceptives and breast cancer. A prospective cohort         26. Grodstein F, MansonJE, Stampfer MJ. Postmenopausal
cannot be excluded in observational studies.          study.JAMA. 1986;255(1):58-61.
                                                                                                                     hormone use and secondary prevention of coronary events
   Finally, our findings may have limited             9. Hankinson SE, Colditz GA, MansonJE, et al. A                in the Nurses' Health Study. A prospective, observational
generalizability because of the homogeneity           prospective study of oral contraceptive use and risk of        study. Ann Intern Med. 2001;135(1):1-8.




1636   Research Article   Peer Reviewed   Bhupathiraju et al.                                                                      AJPH     September 2016, Vol 106, No. 9




                                                                                                                                                                 00803838
 Exhibit 174                                                                                                                                                  JA-0003380
               Case 2:17-cv-04540-WB Document 210-17 Filed 06/14/19 Page 7 of 7


                                                                             AJPH SPECIAL SECTION: NURSES' HEALTH STUDY CONTRIBUTIONS



27. Chen WY, Colditz GA, Rosner B, et al. Use of              44. ChanJA, MeyerhardtJA, Chan AT, Giovannucci EL,
postmenopausal hormones, alcohol, and risk for in-            Colditz GA, Fuchs CS. Hormone replacement therapy
vasive breast cancer. Ann Intern Med. 2002;137(10):           and survival after colorectal cancer diagnosis. J Clin Oneal.
798-804.                                                      2006;24(36):5680-5686.
28. Chen WY, MansonJE, Hankinson SE, et al. Un-               45. Manson JE, Rimm EB, Colditz GA, et al. A pro-
opposed estrogen therapy and the risk of invasive breast      spective study of postmenopausal estrogen therapy and
cancer. Arch Intern Med. 2006;166(9):1027-1032.               subsequent incidence of non-insulin-dependent diabetes
                                                              mellitus. Ann Epidemiol. 1992;2(5):665---{i73.
29. Colditz GA, Hankinson SE, Hunter DJ, et al. The use
of estrogens and progestins and the risk ofbreast cancer in
postmenopausal women. N Engl] Med. 1995;332(24):
1589-1593.                                                    EDITOR'S NOTE
30. Tamimi RM, Hankinson SE, Chen WY, Rosner B,               Because of space restrictions and the large
Colditz GA. Combined estrogen and testosterone use and
                                                              volume of references relevant to the Nurses'
risk of breast cancer in postmenopausal women. Arch
Intern Med. 2006;166(14):1483-1489.                           Health Study, additional references are pro-
31. Danforth KN, Tworoger SS, Hecht JL, Rosner BA,            vided in a supplement to the online version of
Colditz GA, Hankinson SE. A prospective study of              this article at http:/ /www.ajph.org.
postmenopausal hormone use and ovarian cancer risk. BrJ
Cancer. 2007;96(1):151-156.
32. Karageorgi S, Hankinson SE, Kraft P, De Vivo I.
Reproductive factors and postmenopausal hormone use
in relation to endometrial cancer risk in the Nurses'
Health Study cohort 1976-2004. Int J Cancer. 201 O;
126(1):208-216.
33. Grodstein F, Martinez ME, Platz EA, et al. Post-
menopausal hormone use and risk for colorectal cancer
and adenoma. Ann Intern Med. 1998;128(9):705-712.
34. LinJH, Morikawa T, Chan AT, et al. Postmenopausal
hormone therapy is associated with a reduced risk of
colorectal cancer lacking CDKN1A expression. Cancer
Res. 2012;72(12):3020-3028.
35. Baik CS, Strauss GM, Speizer FE, Feskanich D.
Reproductive factors, hormone use, and risk for lung
cancer in postmenopausal women, the Nurses' Health
Study. Cancer Epidemiol Biomarkers Prev. 2010;19(10):
2525-2533.
36. Colditz GA, Willett WC, Stampfer MJ, Rosner B,
Speizer FE, Hennekens CH. Menopause and the risk of
coronary heart disease in women. N Engl] Med. 1987;
316(18):1105-1110.
37. Stampfer MJ, Colditz GA, Willett WC, et al. Post-
menopausal estrogen therapy and cardiovascular disease.
Ten-year follow-up from the Nurses' Health Study.
N Engl] Med. 1991;325(11):756-762.
38. Grady D, Rubin SM, Petitti DB, et al. Hormone
therapy to prevent disease and prolong life in post-
menopausal women. Ann Intern Med. 1992;117(12):
1016-1037.
39. MansonJE, HsiaJ,Johnson KC, et al. Estrogen plus
progestin and the risk of coronary heart disease. N Engl J
Med. 2003;349(6):523-534.
40. Anderson GL, Limacher M, Assaf AR, et al. Effects of
conjugated equine estrogen in postmenopausal women
with hysterectomy: the Women's Health Initiative
randomized controlled trial. JAMA. 2004;291 (14):
1701-1712.
41. Heman MA, Alonso A, LoganR, eta!. Observational
studies analyzed like randomized experiments: an appli-
cation to postmenopausal hormone therapy and coronary
heart disease. Epidemiology. 2008;19(6):766-779.
42. GrodsteinF, Clarkson TB,MansonJE. Understanding
the divergent data on postmenopausal hormone therapy.
N Engl] Med. 2003;348(7):645---{i50.
43. Grodstein F, Stampfer MJ, Colditz GA, et al. Post-
menopausal hormone therapy and mortality. N Engl]
Med. 1997 ;336(25): 17 69-177 6.




September 2016, Vol 106, No. 9        AJPH                                                                           Bhupathiraju et al.   Peer Reviewed   Research Article   1637




                                                                                                                                                                     00803839
 Exhibit 174                                                                                                                                                      JA-0003381
